Exhibit 10.30

 

VIGNETTE CORPORATION

 

1999 NON-EMPLOYEE DIRECTOR OPTION PLAN

 

AS AMENDED AND RESTATED ON APRIL 22, 2004

 



--------------------------------------------------------------------------------

VIGNETTE CORPORATION

1999 NON-EMPLOYEE DIRECTOR OPTION PLAN

As Amended and Restated on April 22, 2004

 

ARTICLE 1. PURPOSE OF THE PLAN

 

The Plan is intended to promote the interests of the Corporation by providing
the non-employee members of the Board with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in the service of the
Corporation.

 

ARTICLE 2. ADMINISTRATION

 

The terms and conditions of each automatic option grant (including the timing
and pricing of the option grant) shall be determined by the express terms and
conditions of the Plan, and neither the Board nor any committee of the Board
shall exercise any discretionary functions with respect to option grants made
pursuant to the Plan.

 

ARTICLE 3. STOCK SUBJECT TO THE PLAN

 

A. Shares of Common Stock shall be available for issuance under the Plan and
shall be drawn from either the Corporation’s authorized but unissued shares of
Common Stock or from reacquired shares of Common Stock, including shares
repurchased by the Corporation on the open market. The number of shares of
Common Stock reserved for issuance over the term of the Plan shall be fixed at
1,500,000 shares.

 

B. Should one or more outstanding options under this Plan expire or terminate
for any reason prior to exercise in full, then the shares subject to the portion
of each option not so exercised shall be available for subsequent option grant
under the Plan. In addition, should the exercise price of an outstanding option
under the Plan be paid with shares of Common Stock, then the number of shares of
Common Stock available for issuance under the Plan shall be reduced by the net
number of shares of Common Stock actually issued to the holder of such option.

 

C. Should any change be made to the Common Stock issuable under the Plan by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the number and/or class of securities
for which automatic option grants are to be subsequently made to each
newly-elected or continuing non-employee Board member under the Plan, and (iii)
the number and/or class of securities and price per share in effect under each
option outstanding under the Plan. The adjustments to the outstanding options
shall be made by the Board in a manner which shall

 



--------------------------------------------------------------------------------

preclude the enlargement or dilution of rights and benefits under such options
and shall be final, binding and conclusive.

 

ARTICLE 4. ELIGIBILITY

 

The individuals eligible to receive automatic option grants pursuant to the
provisions of this Plan shall be limited to (i) those individuals serving as
non-employee Board members on the Effective Date and (ii) those individuals who
are first elected or appointed as non-employee Board members after the Effective
Date, whether through appointment by the Board or election by the Corporation’s
stockholders. A non-employee Board member shall not be eligible to receive the
initial automatic option grant if such individual has previously been in the
employ of the Corporation (or any parent or subsidiary). However, a non-employee
Board member shall be eligible to receive one or more annual option grants,
whether or not he or she has previously been in the employ of the Corporation
(or any parent or subsidiary), beginning with the year the Board member ceases
to be an employee. Each non-employee Board member eligible to participate in the
Plan pursuant to the foregoing criteria is hereby designated an Eligible
Director.

 

ARTICLE 5. TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS

 

A. Grant Date. Option grants shall be made on the dates specified below:

 

  •   Each individual who first becomes an Eligible Director on or after the
Effective Date, whether through election by the Corporation’s stockholders or
appointment by the Board, shall automatically be granted, at the time of such
initial election or appointment, a non-statutory option to purchase 50,000
shares of Common Stock.

 

  •   On the date of each Annual Meeting, beginning with the 2000 Annual
Meeting, each Eligible Director who serves on the Board at the time of that
Annual Meeting, whether or not standing for re-election, shall automatically be
granted a non-statutory option to purchase 15,000 shares of Common Stock. An
Eligible Director who resigns effective at an Annual Meeting shall not be
eligible to be granted a non-statutory option at that time.

 

There shall be no limit on the number of such annual 15,000-share option grants
any one Eligible Director may receive over his or her period of continued Board
service.

 

B. Exercise Price. The exercise price per share of Common Stock subject to each
automatic option grant shall be equal to one hundred percent (100%) of the Fair
Market Value per share of Common Stock on the automatic grant date.

 

2



--------------------------------------------------------------------------------

C. Payment.

 

The exercise price shall become immediately due upon exercise of the option and
shall be payable in one of the alternative forms specified below:

 

(i) full payment in cash or check made payable to the Corporation’s order; or

 

(ii) full payment in shares of Common Stock held for the requisite period
necessary to avoid a charge to the Corporation’s earnings for
financial-reporting purposes and valued at Fair Market Value on the Exercise
Date (as such term is defined below); or

 

(iii) full payment in a combination of shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation’s earnings for
financial-reporting purposes and valued at Fair Market Value on the Exercise
Date and cash or check payable to the Corporation’s order; or

 

(iv) full payment through a broker-dealer sale and remittance procedure pursuant
to which the non-employee Board member (i) shall provide irrevocable written
instructions to a Corporation-designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Corporation, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares and (ii) shall
concurrently provide written directives to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.

 

For purposes of this Section 5.C, the Exercise Date shall be the date on which
written notice of the option exercise is delivered to the Corporation. Except to
the extent the sale and remittance procedure specified above is used, payment of
the exercise price for the purchased shares must accompany the exercise notice.

 

D. Exercisability/Vesting. Unless determined otherwise by the Board, each
automatic grant will vest and become exercisable as to 100% of the shares
subject to the option after the completion of twelve (12) months of Board
service following its date of grant.

 

Exercisability of the option shall be subject to acceleration as provided in
Section 5.G and Article 6. In no event, however, shall the option become
exercisable for any additional option shares after the Optionee’s cessation of
Board service.

 

E. Option Term. Each automatic grant under the Plan shall have a maximum term of
ten (10) years measured from the automatic grant date.

 

F. Non-Transferability. During the lifetime of the Optionee, each automatic
option grant shall be exercisable only by the Optionee and shall not be
assignable or transferable by the Optionee other than a transfer of the option
effected by will or by the laws of descent and distribution following Optionee’s
death.

 

3



--------------------------------------------------------------------------------

G. Effect of Termination of Board Service.

 

1. Should the Optionee cease to serve as a Board member for any reason (other
than death) while holding one or more automatic option grants under the Plan,
then such individual shall have a twelve (12)-month period following the date of
such cessation of Board service in which to exercise each such option for any or
all of the option shares for which the option is exercisable at the time of his
or her cessation of Board service. Each such option shall immediately terminate
and cease to be outstanding, at the time of such cessation of Board service,
with respect to any option shares for which the option is not otherwise at that
time exercisable.

 

2. Should the Optionee die while serving as a Board member or within twelve (12)
months after cessation of Board service, then any automatic option grant held by
the Optionee at the time of death may subsequently be exercised, for the option
shares for which the option is exercisable at the time of his or her cessation
of Board service (less any option shares purchased by the Optionee prior to
death), by the personal representative of the Optionee’s estate or by the person
or persons to whom the option is transferred pursuant to the Optionee’s will or
in accordance with the laws of descent and distribution. The right to exercise
each such option shall lapse upon the expiration of the twelve (12)-month period
measured from the date of the Optionee’s cessation of service.

 

3. In no event shall any automatic grant under this Plan remain exercisable
after the expiration date of the maximum ten (10)-year option term. Upon the
expiration of the applicable post-service exercise period under subparagraphs 1
through 3 above or (if earlier) upon the expiration of the maximum ten (10)-year
option term, the automatic grant shall terminate and cease to be outstanding for
any option shares for which the option was not exercisable at the time of the
Optionee’s cessation of Board service.

 

H. Stockholder Rights. The holder of an automatic option grant shall have none
of the rights of a stockholder with respect to any shares subject to such option
until such individual shall have exercised the option and paid the exercise
price for the purchased shares.

 

I. Remaining Terms. The remaining terms and conditions of each automatic option
grant shall be as set forth in the form Stock Option Agreement approved for use
under the Plan.

 

ARTICLE 6. SPECIAL ACCELERATION EVENTS

 

A. In the event of any Change in Control, the shares of Common Stock at the time
subject to each outstanding option but not otherwise fully exercisable shall
automatically accelerate in full so that each such option shall, immediately
prior to the specified effective date for the Change in Control, become fully
exercisable for all of the shares of Common Stock at the time subject to that
option. Immediately following the consummation of the Change in Control, each
automatic option grant under the Plan shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation or its
parent company.

 

4



--------------------------------------------------------------------------------

B. The automatic option grants outstanding under the Plan shall in no way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

ARTICLE 7. AMENDMENT OF THE PLAN AND AWARDS

 

The Board has complete and exclusive power and authority to amend or modify the
Plan (or any component thereof) in any or all respects whatsoever. However, no
such amendment or modification shall adversely affect rights and obligations
with respect to options at the time outstanding under the Plan, unless the
affected Optionees consent to such amendment. Stockholder approval shall be
obtained to the extent required by applicable law.

 

ARTICLE 8. EFFECTIVE DATE AND TERM OF PLAN

 

A. The Plan shall become effective on the Effective Date. One or more automatic
option grants may be made under the Plan at any time on or after the Effective
Date.

 

B. The Plan shall terminate upon the earlier of (i) September 8, 2008 or (ii)
the date on which all shares available for issuance under the Plan shall have
been issued pursuant to the exercise of the options granted under the Plan. If
the date of termination is determined under clause (i) above, then all option
grants outstanding on such date shall thereafter continue to have force and
effect in accordance with the provisions of the agreements evidencing those
option grants.

 

ARTICLE 9. USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares pursuant
to option grants under the Plan shall be used for general corporate purposes.

 

ARTICLE 10. REGULATORY APPROVALS

 

A. The implementation of the Plan, the granting of any option under the Plan and
the issuance of Common Stock upon the exercise of the option grants made
hereunder shall be subject to the Corporation’s procurement of all approvals and
permits required by regulatory authorities having jurisdiction over the Plan,
the options granted under it, and the Common Stock issued pursuant to it.

 

B. No shares of Common Stock or other assets shall be issued or delivered under
this Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of the
Nasdaq National Market or any Stock Exchange on which the Common Stock is then
listed for trading.

 

5



--------------------------------------------------------------------------------

ARTICLE 11. NO IMPAIRMENT OF RIGHTS

 

Neither the action of the Corporation in establishing the Plan nor any provision
of the Plan shall be construed or interpreted so as to affect adversely or
otherwise impair the right of the Corporation or the stockholders to remove any
individual from the Board at any time in accordance with the provisions of
applicable law.

 

ARTICLE 12. MISCELLANEOUS PROVISIONS

 

A. The right to acquire Common Stock or other assets under the Plan may not be
assigned, encumbered or otherwise transferred by any Optionee.

 

B. The provisions of the Plan relating to the exercise of options shall be
governed by the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

 

C. The provisions of the Plan shall inure to the benefit of, and be binding
upon, the Corporation and its successors or assigns, whether by Change in
Control or otherwise, and the Optionees, the legal representatives of their
respective estates, their respective heirs or legatees and their permitted
assignees.

 

ARTICLE 13. DEFINITIONS

 

Annual Meeting: the annual meeting of the Corporation’s stockholders.

 

Board: the Corporation’s Board of Directors.

 

Code: the Internal Revenue Code of 1986, as amended.

 

Common Stock: shares of the Corporation’s common stock.

 

Corporation: Vignette Corporation, a Delaware corporation.

 

Change in Control: a change in ownership or control of the Corporation effected
through one of the following transactions:

 

a. the consummation of a merger or consolidation of the Corporation with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Corporation immediately
prior to such merger, consolidation or other reorganization;

 

b. the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

 

6



--------------------------------------------------------------------------------

c. a change in the composition of the Board, as a result of which fewer than
one-third of the incumbent directors are directors who either (i) had been
directors of the Corporation on the date 24 months prior to the date of the
event that may constitute a Change in Control (the “original directors”) or (ii)
were elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the aggregate of the original directors who were still
in office at the time of the election or nomination and the directors whose
election or nomination was previously so approved;

 

d. any transaction as a result of which any person is the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Corporation representing at least 50% of the total voting power
represented by the Corporation’s then outstanding voting securities. For
purposes of this Paragraph (d), the term “person” shall have the same meaning as
when used in sections 13(d) and 14(d) of the 1934 Act but shall exclude (i) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or of a Parent or Subsidiary and (ii) a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of the Common Stock of the Corporation;
or

 

e. a transaction shall not constitute a Change in Control if its sole purpose is
to change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.

 

Effective Date: the date on which the Underwriting Agreement is executed and the
initial public offering price of the Common Stock is established.

 

Fair Market Value: the Fair Market Value per share of Common Stock determined in
accordance with the following provisions:

 

a. If the Common Stock is at the time traded on the Nasdaq National Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

 

b. If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair

 

7



--------------------------------------------------------------------------------

Market Value shall be the closing selling price on the last preceding date for
which such quotation exists.

 

c. For purposes of any option grants made on the date of execution of the
Underwriting Agreement, the Fair Market Value shall be deemed to be equal to the
price per share at which the Common Stock is sold in the initial public offering
pursuant to the Underwriting Agreement.

 

1934 Act: the Securities Exchange Act of 1934, as amended.

 

Optionee: any person to whom an option is granted under the Plan.

 

Plan: this Vignette Corporation 1999 Non-Employee Directors Option Plan.

 

Stock Exchange: either the American Stock Exchange or the New York Stock
Exchange.

 

Underwriting Agreement: the agreement between the Corporation and the
underwriter or underwriters managing the initial public offering of the Common
Stock.

 

8